DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 29 May 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.







i.	Claim 1 – 12 of the instant application (hereinafter, Instant or Instant Application) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4 – 13 of U.S. Patent No. 11,348,979 (hereinafter, Patent)1. 


Instant

Patent


Claim 1:

A display device, comprising: 

[I] a display panel comprising a plurality of emission regions comprising first color emission regions, second color emission regions, and third color emission regions; and 

[II] an input sensor disposed on the display panel, the input sensor comprising a sensing electrode, wherein 



[III] the sensing electrode comprises mesh lines defining a plurality of mesh openings, the mesh lines comprising: 

[IV] first mesh lines extending in a first direction; 

[V] second mesh lines extending in a second direction crossing the first direction, 



[VI] the second mesh lines crossing the first mesh lines at a plurality of cross points; and 



[VII] a plurality of cutting points from which portions of the mesh lines are removed in the sensing electrode, the plurality of cutting points comprising: 




[VIII] first cutting points disposed between the first color emission regions and the third color emission regions in the sensing electrode; and 


[IX] second cutting points disposed between the second color emission regions and the third color emission regions in the sensing electrode, wherein 

















[X] the sensing electrode includes a plurality of unit regions, in each of the plurality of unit regions, 


[XI] the first cutting points are defined in the first mesh lines and the second mesh lines and 

[XII] the second cutting points are defined in the first mesh lines and the second mesh lines, wherein 

[XIII] each of the plurality of unit regions is divided into a first sub-region, a second sub-region, a third sub-region, and a fourth sub-region, and 


[XIV] a number of the cutting points disposed in each of the first sub-region, the second sub-region, the third sub-region, and the fourth sub-region is the same.


Claim 1:

A display device, comprising: 

[I] a display panel comprising a plurality of emission regions comprising first color emission regions, second color emission regions, and third color emission regions; and 


[II] an input sensor disposed on the display panel, the input sensor comprising a first sensing electrode and a second sensing electrode insulated from the first sensing electrode, wherein 

[III] each of the first and second sensing electrodes comprise mesh lines defining a plurality of mesh openings, the mesh lines comprising: 

[IV] first mesh lines extending in a first direction; 

[V] second mesh lines extending in a second direction crossing the first direction, 



[VI] the second mesh lines crossing the first mesh lines at a plurality of cross points to be electrically connected to each other; and 

[VII] a plurality of cutting points from which portions of the mesh lines are removed in each of the first and second sensing electrodes and between the first sensing electrode and second sensing electrode, the plurality of cutting points comprising: 

[VIII] first cutting points disposed between the first color emission regions and the third color emission regions in each of the first and second sensing electrodes; and 

[IX] second cutting points disposed between the second color emission regions and the third color emission regions in each of the first and second sensing electrodes, wherein 

the plurality of mesh openings comprise first mesh openings corresponding to the first color emission regions, second mesh openings corresponding to the second color emission regions, and third mesh openings corresponding to the third color emission regions, and wherein 






[X] a unit region is defined in each of the first and second sensing electrodes and in the unit region of each of the first and second sensing electrodes, 

[XI] the first cutting points are defined in the first mesh lines and the second mesh lines and 


[XII] the second cutting points are defined in the first mesh lines and the second mesh lines, wherein 

[XIII] the unit region of each of the first and second sensing electrodes is divided into a first sub-region, a second sub-region, a third sub-region, and a fourth sub-region, and 

[XIV] a number of the cutting points disposed in each of the first sub-region, the second sub-region, the third sub-region, and the fourth sub-region is the same.




Although the claims at issue are not identical, they are not patentably distinct from each other in light of the Patent’s more narrow scope, which accordingly anticipate claims of the Instant Application.
---
The remaining claims depending from claim 1 of the Instant Application map as follows, to corresponding claims of the Patent:
Instant
2
3
4
5
6
7
8
9
10
11
12
Patent
2
4
5
6
7
8
9
10
11
12
13


---
ii.	Claims 15, 19, 20 of the instant application (hereinafter, Instant or Instant Application) is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 22, 2, 3 of U.S. Patent No. 11,348,979 (hereinafter, Patent) in view of Han et al. (2018/0190723; hereinafter, Han).


Instant


Patent


Claim 15:

A display device, comprising: 

[I] a display panel comprising 







[II] first color emission regions, second color emission regions, third color emission regions, and a non-emission region; and 

[III] an input sensor disposed on the display panel, the input sensor comprising a first sensing electrode extended in a third direction and a second sensing electrode extended in a fourth direction crossing the third direction, wherein 





the first sensing electrode includes first sensor units arranged in the third direction and the second sensing electrode includes second sensor units arranged in the fourth direction, wherein 

[IV] each of the first sensor units and the second sensor units comprises mesh lines defining a plurality of mesh openings, the mesh lines comprising: 

[V] first mesh lines disposed on the non-emission region and extending in a first direction; 

[VI] second mesh lines disposed on the non-emission region extending in a second direction crossing the first direction, 

[VII] the second mesh lines crossing the first mesh lines at a plurality of cross points; and 



[VIII] a plurality of cutting points from which portions of the mesh lines are removed in each of the first sensor units and the second sensor units, the plurality of cutting points comprising: 

[IX] first cutting points disposed between the first color emission regions and the third color emission regions in each of the first sensor units and the second sensor units; and 



[X] second cutting points disposed between the second color emission regions and the third color emission regions in each of the first sensor units and the second sensor units, wherein 











[XI] each of the first sensor units and the second sensor units includes a plurality of unit regions, in each of the plurality of unit regions, 





[XII] the first cutting points are defined in the first mesh lines and the second mesh lines and 

[XIII] the second cutting points are defined in the first mesh lines and the second mesh lines, wherein 

[XIV] each of the plurality of unit regions is divided into a first sub-region, a second sub-region, a third sub-region, and a fourth sub-region, and 




[XV] a number of the cutting points disposed in each of the first sub-region, the second sub-region, the third sub-region, and the fourth sub-region is the same.


Claim 22:

A display device, comprising: 

[I] a display panel comprising a plurality of emission rows extending in a first direction and arranged in a second direction crossing the first direction, the plurality of emission rows comprising: 

[II] first color emission regions; second color emission regions; and third color emission regions; and 


[III] an input sensor disposed on the display panel, the input sensor comprising a first sensing electrode and a second sensing electrode insulated from the first sensing electrode, wherein each of the first and second sensing electrodes comprise: 



















[V] first mesh lines extending in the first direction; 


[VI] second mesh lines extending in the second direction, 



[VII] the second mesh lines crossing the first mesh lines at a plurality of cross points to be electrically connected to each other, defining a plurality of mesh openings; and 

[VIII] a plurality of cutting points defined in the first mesh lines and the second mesh lines in each of the first and second sensing electrodes, the plurality of cutting points comprising: 


[IX] first cutting points disposed between the first color emission region and the third color emission regions in each of the first and second sensing electrodes; and 



[X] second cutting points disposed between the second color emission region and the third color emission regions in each of the first and second sensing electrodes, wherein 

[IV] the plurality of mesh openings comprises: first mesh openings corresponding to the first color emission regions; second mesh openings corresponding to the second color emission regions; and third mesh openings corresponding to the third color emission regions, wherein 

[XI] each of the first and second sensing electrodes comprises a first unit region and a second unit region, the first unit region and the second unit region having the same area in a plan view, and wherein, in each of the first unit region and the second unit region, 

[XII] the first cutting points are defined in the first mesh lines and the second mesh lines, and 

[XIII] the second cutting points are defined in the first mesh lines and the second mesh lines, wherein 

[XIV] each of the first unit region and the second unit region is divided into a first sub-region, a second sub-region, a third sub-region, and a fourth sub-region, and 




[XV] a number of the cutting points disposed in each of the first sub-region, the second sub-region, the third sub-region, and the fourth sub-region is the same.




Claim 22 of the Patent recites no equivalent to the first and second sensor units, respectively included in first and second sensor sensing electrodes, as recited in claim 15 of the Instant Application.
However, absent explicitly recited structure distinguishing the aforementioned sensor units and sensing electrodes, the current recitation of sensing electrodes including sensor units encompasses, according to broadest reasonable interpretation of an artisan, sensor units and sensing electrodes being one in the same.  
The recitation in claim 22 of the Patent of first and second sensing electrodes, is interpreted to capture a same scope as the recitation of first and second sensor units, recited in claim 15 of the Instant Application, in light of the reasoning above.
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention that the recitation of first and second sensing electrodes recited in claim 22 of the Patent provides an indirect but fair reading on the recitation of first and second sensor units recited in claim 15 of the Instant Application, in view of the reasoning above.
Claim 22 of the Patent recites no equivalent to the non-emission region in which both first and second mesh lines are disposed, as recited in claim 15 of the Instant Application. 
However, Han’s touch organic light emitting display device [0002] forms first and second mesh electrodes to avoid blocking pixel openings defining light emitting portions [0053].  Positions at which mesh electrodes of Han do not block pixels’ emitted light, are interpreted to read fairly on the claimed non-emission region.  This is a measure by which Han prevents mesh electrode visibility [0007].   
It would be obvious to one having ordinary skill in the art before the filing date of the claimed invention for equivalent first and second mesh lines recited in claim 22 of the Patent to be disposed in non-emission regions, in view of the teaching of Han, to prevent mesh line visibility.
---
Remaining claims depending from claim 15 of Instant map as follows, to corresponding claims of the Patent:
Instant
19
20
Patent
2
3


---

Allowable Subject Matter
5.	Claims 13, 14, 16 – 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 13, claim 1 of the Patent anticipates claim 1 of the instant application.
Claim 1 of the Patent, and cited prior art fail to singularly or collectively disclose the device wherein the display panel comprises: a base layer; a first light emitting element disposed on the base layer and in each of the first color emission regions; a second light emitting element disposed on the base layer and in each of the second color emission regions; a third light emitting element disposed on the base layer and in each of the third color emission regions; and a thin encapsulation layer disposed on the base layer and covering the first to third light emitting elements.
Thus, claim 13 is objected to.

Claim 14 depends from and inherits the limitations of claim 13.
Thus, claim 14 is objected to.

Regarding claim 16, claim 22 of the Patent anticipates claim 15 of the instant application.
Claim 22 of the Patent, and cited prior art fail to singularly or collectively disclose the device wherein the display panel comprises: a base layer; a first light emitting element disposed on the base layer and in each of the first color emission regions; a second light emitting element disposed on the base layer and in each of the second color emission regions; a third light emitting element disposed on the base layer and in each of the third color emission regions; and a thin encapsulation layer disposed on the base layer and covering the first to third light emitting elements.
Thus, claim 22 is objected to.

Claims 17, 18 depend from and inherit the limitations of claim 16.
Thus, claims 17, 18 are objected to.

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure follows: 
Li (2020/0194506) provides relevant teaching of an input sensor (Comprising 210) disposed on a display panel (Comprising 110 of Figure 4), first (Comprising 2121 of Figure 3) and second (Comprising 2131) electrode units of the touch sensor separated by cuts/openings (Comprising 150); 
Kim et al. (2019/0179466) provides display and input device structure (Figures 5, 8) comparable to Li, above;
Han et al. (2016/0117031) provides a touch integrated display [0003] comprising floating parts reducing the influence of parasitic capacitance [0065];
Lee et al. (2013/0234917) provides a teaching of display emission regions being differently shaped (Figure 5).
---
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Midkiff whose telephone number is (571)270-5875. The examiner can normally be reached Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AM/

/AMR A AWAD/Supervisory Patent Examiner, Art Unit 2621                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Roman numerals are added by the Examiner, to lend clarity in comparing limitations of Instant and the Patent most similar in scope.